Exhibit 10.1
SEPARATION AGREEMENT
          THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into
effective as of August 3, 2011 (the “Effective Date”), by and between Exterran
Holdings, Inc., a Delaware corporation (the “Company”) and Ernie L. Danner (the
“Executive”).
W I T N E S S E T H:
          WHEREAS, the Executive is employed as the President and Chief
Executive Officer of the Company and serves as a member of the Board of
Directors of the Company (the “Board”); and
          WHEREAS, the Company and the Executive mutually desire to arrange for
the Executive’s separation from employment with the Company and all Company
affiliates and resignation from the Board; and
          WHEREAS, the Company has agreed to pay the Executive certain severance
benefits in exchange for the Executive’s promises and covenants contained
herein;
          NOW, THEREFORE, in consideration of the premises, the terms and
provisions set forth herein, the mutual benefits to be gained by the performance
thereof and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
     1. Termination. Effective as of October 31, 2011 or such other (i) earlier
date after the Effective Date as determined by the Board, in its sole
discretion, but in no event prior to October 10, 2011, or (ii) later date
mutually agreed to by the Board and the Executive, but in no event later than
December 31, 2011 (as applicable, the “Separation Date”), the Executive will
terminate his employment with the Company as President and Chief Executive
Officer and resign as a member of the Board, and will no longer be an employee
of the Company and will terminate from all other positions he holds with or at
the direction of the Company, whether as an officer, director, manager,
committee member or otherwise, including, but not limited to, his officer and
board position with Exterran GP LLC.
     2. Transition Period. Starting on the Effective Date and ending on the
Separation Date (the “Transition Period”), except as otherwise provided in this
Section 2, the Executive will continue to be employed as the President and Chief
Executive Officer of the Company and will continue to serve as a member of the
Board. The foregoing notwithstanding, prior to October 10, 2011, the Board may,
in its sole discretion, reassign the Executive to another position in the
Company (in which case he will be longer be the President and Chief Executive
Officer as of such reassignment date). In such an event, the parties agree that
the Separation Date will be October 10, 2011.
     (a) Duties and Responsibilities. During the Transition Period, the
Executive’s duties and responsibilities shall be consistent with the Executive’s
current (or reassigned) positions and authorities. The Executive shall undertake
to perform the Executive’s

 



--------------------------------------------------------------------------------



 



duties and responsibilities for the Company in good faith, on a full-time basis
and to the best of his abilities.
     (b) Compensation and Other Benefits Generally. During the Transition
Period, the Executive’s annual base salary shall be no less than the annual base
salary the Executive receives immediately prior to the Effective Date, and the
Executive’s benefits and perquisites shall be the same as those he and his
eligible dependents were receiving immediately prior to the Effective Date. The
Executive’s compensation shall be payable pursuant to the Company’s normal
payroll practices for its executives, and shall be subject to withholding for
federal, state, city or other taxes as may be required pursuant to any law or
governmental regulation or ruling, all as consistent with current practices.
     (c) Employee Benefit Plans and Vacation. During the Transition Period, the
Executive shall be eligible to continue to participate in the employee benefit
plans, programs and policies maintained by the Company to which the Executive
was eligible immediately prior to the Effective Date. The Executive shall be
entitled to use his accrued vacation time during the Transition Period.
     3. Severance and Other Entitlements. In consideration for the Executive’s
execution of this Agreement, including the provisions in Section 4 of this
Agreement, and subject to the execution of the Waiver and Release attached
hereto as Attachment A (the “Waiver”), without revocation (as described in
Section 3(e) below), the Company and the Executive agree as follows:
     (a) Accrued Obligations. The Company shall pay to the Executive his base
salary earned, but unpaid, and earned but unused vacation days and any
unreimbursed business expenses, as of the Separation Date (“Accrued
Obligations”), in accordance with its normal payroll practice, but in no event
later than 30 days following the Separation Date.
     (b) Severance Payment. The Company shall pay the Executive a lump sum
amount of $1,225,000 (“Severance Payment”) on the 45th day after the Separation
Date, subject to the Waiver requirement described in Section 3(e) below. The
parties agree that 90% of the Severance Payment shall be consideration for the
restrictive covenants set forth in Section 4 of this Agreement (the “Restrictive
Covenant Consideration”).
     (c) Equity. The Executive’s (i) restricted stock and 2010 performance
shares granted under the Amended and Restated Exterran Holdings, Inc. 2007 Stock
Incentive Plan (“2007 SIP”) and (ii) as previously approved by the Compensation
Committee of the Board of Directors of Exterran GP LLC, phantom units granted
under the Exterran Partners, L.P. Long-Term Incentive Plan, will be fully vested
as of the Separation Date and paid or delivered in accordance with the terms of
the applicable award agreements. A list of the Executive’s outstanding equity
awards is attached hereto as Schedule I.
     (d) Medical Benefits. During the period commencing on the Separation Date
and ending on the earlier of (i) the fifth (5th) anniversary of the Separation
Date or (ii) the date the Executive and his eligible dependents are eligible for
coverage under a comparable medical plan of a subsequent employer of the
Executive, the Executive and

-2-



--------------------------------------------------------------------------------



 



his eligible dependents will be eligible to continue to be covered under the
Company’s medical plan as in effect during such period, subject to the
Executive’s timely payment of the plan premiums, at the active employee rates as
in effect from time to time during such period, and will continue to be covered
under the Medical Expense Reimbursement Plan (“MERP”). The foregoing
notwithstanding, the Company may amend, modify or terminate either plan, without
the consent of the Executive. The parties further agree that any such action by
the Company (including the termination of the MERP) will not be a breach of this
Agreement by the Company nor will it entitle the Executive to any payment or
replacement benefits. The Executive acknowledges that the portion of the
premiums paid by the Company (or an affiliate of the Company) is taxable income
to the Executive and the Company (or an affiliate) will report such portion of
the premiums as imputed income to the Executive on the applicable IRS tax
reporting forms.
     (e) Waiver. The foregoing to the contrary notwithstanding, the Executive’s
entitlement to the payment and benefits described in this Section 3, other than
the Accrued Obligations provided in Section 3(a) and the payments and
entitlements described in Section 3(f) hereof (solely for purposes of this
Section 3(e), the “Excluded Payments”), are subject to, and contingent upon the
Executive’s binding execution, without revocation during the seven-day
revocation period following execution, of the Waiver within 30 days of the
Separation Date (but not before the Separation Date). The parties hereto
acknowledge that the consideration to be provided under this Section 3 includes,
in part, consideration for the Waiver. The Company’s obligation to make any
payments otherwise due under this Section 3, other than the Excluded Payments,
shall cease in the event the Executive fails to execute the Waiver within the
time period set forth herein, and thus the Executive shall not be entitled to
any of the payments and entitlements provided in this Section 3 other than the
Excluded Payments. No payments shall be made until the expiration of the
seven-day revocation period following the Executive’s execution of the Waiver
(the “Waiver Effective Date”). Regardless of whether the Executive executes the
Waiver, the Executive is entitled to elect COBRA coverage under the Company’s
group health plan continuation coverage for himself and his covered dependents,
subject to Executive’s payment of the full COBRA cost and without any
reimbursement by the Company or any portion of that cost.
     (f) Other Benefits. Nothing herein shall be deemed to affect the
Executive’s rights to any accrued and/or vested benefits as of the Separation
Date, including, without limitation, pursuant to any deferred compensation plan
or program, the Company’s Employee Stock Purchase Plan or the Company’s 401(k)
plan, in accordance with the terms and conditions of the applicable agreements,
plans and programs for such benefits, and the Company confirms that any matching
Company contributions under the Company’s 401(k) and the deferred compensation
plan made on behalf to the Executive are fully vested. The Executive’s deferred
compensation balance as of August 1, 2011, and the payment date are set forth on
Schedule II attached hereto.
     4. Restrictive Covenants. As a material inducement to the Company to enter
into this Agreement and, in exchange for the Restrictive Covenant Consideration
and any additional equity benefits provided in Section 3(c) hereof to the
Executive, the Executive agrees to the provisions of Section 4. For purposes of
this Section 4, the term “Company” means the Company, any affiliate or
subsidiary of the Company.

-3-



--------------------------------------------------------------------------------



 



     (a) Confidentiality. The Executive recognizes and acknowledges that during
the course of the Transition Period and during his employment with the Company
and as a result of the position of trust he has held with the Company he has
obtained private or confidential information and proprietary data relating to
the Company including, without limitation, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by the
Executive, individually or in conjunction with others, during his employment
with the Company (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) that relate to the Company’s businesses or
properties, products or services (including, without limitation, all such
information relating to corporate opportunities, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or suppliers or their respective requirements, the
identity of key contacts within customers’ or suppliers’ organizations or within
the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) and other data which are valuable
assets and property rights of the Company. All of such private or confidential
information and proprietary data is referred to herein as “Confidential
Information;” provided, however, that Confidential Information will not include
any information known generally to the public or within the relevant trade or
industry (other than as a result of unauthorized disclosure by the Executive).
The Executive agrees that, other than in the ordinary course of performing his
duties for the Company or any affiliate (including, without limitation, Exterran
Partners, L.P.), he will not at any time, directly or indirectly, disclose or
use Confidential Information except with the prior written consent of the Board.
Notwithstanding the foregoing, nothing herein or otherwise shall prevent the
Executive from disclosing any Confidential Information (i) when disclosure is
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with apparent or actual
jurisdiction to order the Executive to disclose or make accessible any
information, subject to the Executive providing the Company with prior written
notice of such disclosure unless such notice is expressly prohibited by law,
(ii) to the limited extent required, with respect to any litigation, arbitration
or mediation involving this Agreement or any other agreement between the
Company, Exterran Partners, L.P. or any of their affiliates and the Executive,
or (iii) in connection with any assistance provided by the Executive pursuant to
Section 6 of this Agreement.
     (b) Non-Solicitation. Except with the written consent of the Board, the
Executive agrees that he will not (i) during the Transition Period and for two
(2) years after the Separation Date, in the Executive’s individual capacity or
on behalf of another, hire or offer to hire any of the officers, employees or
directors of the Company, or persuade or attempt to persuade in any manner any
officers, employees or directors of the Company to discontinue any employment
relationship with the Company, or (ii) during the Transition Period and for two
(2) years after the Separation Date, solicit for a Restricted Business, or
divert or attempt to divert away to a Restricted Business any customer or
supplier of the Company which was a customer or supplier at the time of such
solicitation or diversion or attempted solicitation or diversion. Nothing
herein, however, shall prohibit the Executive from providing a personal
reference for an employee in connection with any educational pursuits.

-4-



--------------------------------------------------------------------------------



 



     (c) Non-Competition. During the Transition Period and for a two (2)-year
period following the Separation Date, the Executive shall not, directly or
indirectly:
     (i) engage in any managerial, executive, administrative, advisory,
consulting, operational or sales activities in a Restricted Business (as defined
below) anywhere in the Restricted Area (as defined below), including, without
limitation, as a director or partner of such Restricted Business, or
     (ii) organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company,
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area.
     Nothing contained in this Section 4(c) shall prohibit or otherwise restrict
the Executive from continuing to serve as a member of the board of directors of
Copano LLC or from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and the Executive (A) is not a controlling
Person (as defined below) of, or a member of a group that controls, such entity
and (B) owns, directly or indirectly, no more than 3% of any class of equity
securities of such entity or (ii) such entity is not a public entity and the
Executive (x) is not a controlling Person of, or a member of a group that
controls, such entity and (y) does not own, directly or indirectly, more than 1%
of any class of equity securities of such entity. Notwithstanding the foregoing
or otherwise, the Executive shall not be prevented, following the Separation
Date, from providing services to, having an equity or other ownership interest
in, or receiving compensation from any entity which is, or is a general partner
in, or manages or participates in managing a public or private fund (including
any private equity and/or hedge fund) or other investment vehicle which has an
interest in or manages a Restricted Business; provided, however, that in all
cases the Executive does not directly or indirectly provide any services to, nor
is in any other way involved in the management or business of, the Restricted
Business.
     For purposes of Section 4(b) and this Section 4(c):
“Restricted Area” shall mean any state in the United States, or any country in
which the Company or its subsidiaries engages in such Restricted Business as of
the Separation Date;
“Restricted Business” shall mean the business of designing, manufacturing,
servicing, operating, marketing, assembling, renting or leasing of air or gas
compressors or devices using comparable technologies or other business in which
the Company is engaged in on the Separation Date. To the extent that any entity
is primarily engaged in a business other than a Restricted Business, the term
“Restricted Business” shall mean the operations, division, segment or subsidiary
of such entity that is engaged in any Restricted Business; and

-5-



--------------------------------------------------------------------------------



 



“Person” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended.
     (d) Nondisparagement. The Executive, acting alone or in concert with
others, agrees that from and after the Separation Date he will not publicly
criticize or disparage the Company, or privately criticize or disparage the
Company in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by the Executive to any state or federal law
enforcement or regulatory agency or any legislative or regulatory committee or
require notice to the Company thereof. The Company agrees that it will instruct
its senior management and directors not to publicly criticize or disparage the
Executive, or privately criticize or disparage the Executive in a manner
intended or reasonably calculated to result in public embarrassment to, or
injury to the reputation of, the Executive.
     (e) Enforcement. The Executive hereby agrees that a violation of the
provisions of this Section 4 by the Executive would cause irreparable injury to
the Company, for which it would have no adequate remedy at law. Any controversy
or claim arising out of or relating to the provisions of this Section 4, or any
alleged breach of Section 4, shall be settled by binding arbitration in
accordance with Section 9. Notwithstanding the foregoing, however, the Company
specifically retains the right before, during or after the pendency of any
arbitration to seek injunctive relief from a court having jurisdiction for any
actual or threatened breach of this Section 4 without necessity of complying
with any requirement as to the posting of a bond or other security (it being
understood that the Executive hereby waives any such requirement). Any such
injunctive relief shall be in addition to any other remedies to which the
Company may be entitled at law or in equity or otherwise, and the institution
and maintenance of an action or judicial proceeding for, or pursuit of, such
injunctive relief shall not constitute a waiver of the right of the Company to
submit the dispute to arbitration. Notwithstanding anything to the contrary in
this Agreement, the payments, benefits and entitlements provided to the
Executive by the Company (including Exterran Partners, L.P.) shall only be
subject to forfeiture or recoupment as follows: if the Executive breaches
Section 4(a), (b) or (c) of this Agreement, then the Company shall have the
right to cease the payments and benefits provided under Section 3(b) and Section
3(c) of this Agreement (including, but not limited to, the Restrictive Covenant
Consideration) or require repayment of such payments and benefits if they have
already been paid or distributed; provided, however, that first the Company
shall provide the Executive with written notice of any alleged breach.
     (f) Interpretation. If any provision of this Section 4 is found by a court
of competent jurisdiction to be unreasonably broad, oppressive or unenforceable,
such court (i) shall narrow the scope of this Agreement in order to ensure that
the application thereof is not unreasonably broad, oppressive or unenforceable
and (ii) to the fullest extent permitted by law, shall enforce such Agreement as
though reformed.

-6-



--------------------------------------------------------------------------------



 



     (g) Other Agreements. Except as otherwise expressly set forth in this
Section 4, there are no other restrictions on the Executive’s activities
following the Separation Date.
     5. Return of Property. On or immediately following the Separation Date, the
Executive shall promptly return all Property (as hereinafter defined) which had
been entrusted or made available to the Executive by the Company; provided that
if such Property is in electronic form the Executive shall be deemed to comply
with this Section 5 if he deletes such Property from his computers. The term
“Property” shall mean all records, files, memoranda, reports, keys, codes,
computer hardware and software, documents, videotapes, written presentations,
brochures, drawings, notes, correspondence, manuals, models, specifications,
computer programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions and all other writings or materials of any type and
other property of any kind or description (whether in electronic or other form)
prepared, used or possessed by the Executive during his employment by the
Company (and any duplicates of any such property) together with any and all
information, ideas, concepts, discoveries, and inventions and the like
conceived, made, developed or acquired at any time by the Executive individually
or with others during his employment which relate to the Company’s business,
products or services. Notwithstanding anything to the contrary, the Executive
shall be entitled to retain his personal papers and information he reasonably
believes are necessary for tax purposes.
     6. Post-Separation Date Assistance. Following the Separation Date, the
Executive agrees that he will reasonably and appropriately respond to all
inquiries from the Company relating to any current or future litigation of which
he may have relevant information, and shall make himself reasonably available to
confer with the Company and otherwise provide testimony as the Company may deem
necessary in connection with such litigation, subject in all cases to his other
business and personal commitments. Such assistance shall not exceed 5 days per
year and shall be provided by the Executive without remuneration, but the
Company shall pay or reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive in complying with this Section 6 upon
the presentation of expense statements or vouchers or such other supporting
information as the Company may reasonably require of the Executive.
     7. Assignment. This Agreement and all of the Company’s rights and
obligations hereunder shall not be assignable by the Company without the
Executive’ prior written consent except as incident to a reorganization, merger
or consolidation, or transfer of all or substantially all of the Company’s
assets. The Executive may not assign this Agreement or any of his rights and
obligations under this Agreement without the prior written consent of the
Company. If the Executive should die prior to payment of the Severance Payment,
such payment shall be paid to his estate; any other payment, entitlement or
benefit that is due to him under this Agreement shall be paid as provided under
the terms of the applicable plan, program or agreement. Subject to the
foregoing, this Agreement shall be binding on, and inure to the benefit of, the
Company and the Executive and their respective successors and assigns.
     8. No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there be an estoppel against the enforcement of any
provision of this Agreement, except by written instrument of the party charged
with such waiver or estoppel.
     9. Arbitration. Any dispute, controversy or claim arising out of or
relating to the obligations under this Agreement, shall be settled by final and
binding arbitration in accordance

-7-



--------------------------------------------------------------------------------



 



with the American Arbitration Association Employment Dispute Resolution Rules.
The arbitrator shall be selected by mutual agreement of the parties, if
possible. If the parties fail to reach agreement upon appointment of an
arbitrator within 30 days following receipt by one party of the other party’s
notice of desire to arbitrate, the arbitrator shall be selected from a panel or
panels submitted by the American Arbitration Association (the “AAA”). The
selection process shall be that which is set forth in the AAA Employment Dispute
Resolution Rules, except that, if the parties fail to select an arbitrator from
one or more panels, AAA shall not have the power to make an appointment but
shall continue to submit additional panels until an arbitrator has been
selected. Either party may appeal the arbitration award and judgment thereon
and, in actions seeking to vacate an award, the standard of review to be applied
to the arbitrator’s findings of fact and conclusions of law will be the same as
that applied by an appellate court reviewing a decision of a trial court sitting
without a jury. This agreement to arbitrate shall not preclude the parties from
engaging in voluntary, non-binding settlement efforts including mediation. All
fees and expenses of the arbitration, including a transcript if requested but
not including the legal costs and fees incurred by any party to such
arbitration, will be borne by the parties equally. Each party shall be
responsible for its own legal costs and fees.
     10. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:
To the Company:
Exterran Holdings, Inc.
16666 Northchase Drive
Houston, TX 77060
Attention: General Counsel
To the Executive:
Mr. Ernie L. Danner
60 Autumn Crescent
The Woodlands, TX 77381
All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) day after the day on which such notice is
mailed.
     11. No Mitigation/No Offset. The Executive shall be under no duty to
mitigate damages by seeking other employment and there shall be no offset or
recoupment with respect to any payments or benefits provided to the Executive
under this Agreement on account of any remuneration received by the Executive
from any subsequent employment.
     12. Indemnification/D&O Coverage. During the Transition Period and
thereafter, the Executive shall continue to be indemnified and advanced expenses
in accordance with the indemnification agreement between the Executive and the
Company dated as of August 20, 2007 and shall continue to be covered under any
applicable directors’ and officers’ liability insurance

-8-



--------------------------------------------------------------------------------



 



policies, as may be in effect from time to time, on the same basis as members of
the Board are so covered.
     13. Tax Withholding. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that will be
required pursuant to any law or governmental regulation or ruling.
     14. Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable, in whole or part, such invalidity will not affect any
otherwise valid provision, and all other valid provisions will remain in full
force and effect.
     15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.
     16. Titles. The titles and headings preceding the text of the paragraphs
and subparagraphs of this Agreement have been inserted solely for convenience of
reference and do not constitute a part of this Agreement or affect its meaning,
interpretation or effect.
     17. Governing Law. This Agreement will be construed and enforced in
accordance with the laws of the State of Texas.
     18. Venue. Except as provided in Section 9, any suit, action or other legal
proceeding arising out of this Agreement shall be brought in the United States
District Court for the Southern District of Texas, Houston Division, or, if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Harris County, Texas. Each of the Executive and the
Company consents to the jurisdiction of any such court in any such suit, action,
or proceeding and waives any objection that it may have to the laying of venue
of any such suit, action, or proceeding in any such court.
     19. Section 409A. Payments pursuant to this Agreement are intended to
comply with or be exempt from Section 409A of the Code and accompanying
regulations and other binding guidance promulgated thereunder (“Section 409A”),
and the provisions of this Agreement will be administered, interpreted and
construed accordingly. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.
          All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
is not subject to liquidation or exchange for another benefit.
          Notwithstanding any provision of this Agreement to the contrary, the
Company and the Executive agree that any benefit or benefits under this
Agreement that the Company determines are subject to the suspension period under
Section 409A(a)(2)(B) of the Code shall

-9-



--------------------------------------------------------------------------------



 



not be paid or commence until the first business day next following the earlier
of (i) the date that is six (6) months and one day following the date of the
Executive’s termination of employment, (ii) the date of the Executive’s death or
(iii) such earlier date as complies with the requirements of Section 409A.
     20. Entire Agreement. Each party acknowledges that this Agreement is the
complete and exclusive statement of the agreement between the parties regarding
the subject matter herein and supersedes any other oral or written agreements
between the parties with respect to the subject matter hereof; provided,
however, that the Change of Control Agreement between the Company and the
Executive dated October 8, 2008 (the “Change of Control Agreement”) shall remain
in full force and effect through the Separation Date, subject to the
modification provided below (and if there is Qualifying Termination under such
agreement, then the Change of Control Agreement shall apply in lieu of this
Agreement (and this Agreement shall be of no further force and effect)). The
foregoing notwithstanding, as of the Effective Date, clause (b) of the
definition of a “Change of Control” in the Change of Control Agreement
(regarding a change in composition of the Board) shall no longer apply and thus
such a change in the composition of the Board shall not constitute a Change of
Control under the Change of Control Agreement (and the parties agree and
acknowledge that the Change of Control Agreement is hereby amended consistent
with the foregoing). This Agreement may not be modified or altered except by a
written instrument duly executed by both parties.
[Execution Page Follows]

-10-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement in
multiple counterparts, all of which shall constitute one agreement, on the dates
specified below.

            EXTERRAN HOLDINGS, INC.
      By:           Gordon T. Hall        Chairman, Board of Directors
Exterran Holdings, Inc.    
Date: August 3, 2011    

            EXECUTIVE




Ernie L. Danner

Date: ________________, 2011
   

-11-



--------------------------------------------------------------------------------



 



Attachment A
WAIVER AND RELEASE
          In exchange for the consideration offered under the Separation
Agreement between me and Exterran Holdings, Inc. (the “Company”), dated
effective August __, 2011 (the “Agreement”), I hereby waive all of my claims and
release the Company, any affiliate, subsidiary or venture of the Company,
including, but not limited to, Exterran Partners, LP and Exterran GP LLC, and
any of their respective officers, directors, employees, partners, investors,
counsel or agents, their benefit plans and the fiduciaries and agents of said
plans (but with respect to any individual, agent or plan or fiduciary, only in
connection with his or its official capacity with the Corporate Group and not in
any individual capacity unrelated to the Corporate Group or to my employment or
directorship with the Company Group), collectively referred to as the “Corporate
Group”) from any and all claims, demands, actions, liabilities and damages
except for those claims not released by me herein.
          I understand that signing this Waiver and Release is an important
legal act. I acknowledge that the Company has advised me in writing to consult
an attorney before signing this Waiver and Release. I understand that I have at
least 21 calendar days to consider whether to sign and return this Waiver and
Release to the Company by first-class mail or by hand delivery in order for it
to be effective.
          In exchange for the consideration offered to me by the Agreement,
which I acknowledge provides consideration to which I would not otherwise be
entitled, I agree not to sue or file any charges of discrimination, or any other
action or proceeding with any local, state and/or federal agency or court
regarding or relating in any way to the Company with respect to the claims
released by me herein, and I knowingly and voluntarily waive all claims and
release the Corporate Group from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to the Corporate Group, except with respect to rights under the
Agreement, rights under employee benefit plans or programs other than those
specifically addressed in the Agreement, and such rights or claims as may arise
after the date this Waiver and Release is executed. This Waiver and Release
includes, but is not limited to, claims and causes of action under: Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act of 1967, as amended, including the Older Workers Benefit Protection Act of
1990; the Civil Rights Act of 1866, as amended; the Civil Rights Act of 1991;
the Americans with Disabilities Act of 1990; the Energy Reorganization Act, as
amended, 42 U.S.C. § 5851; the Workers Adjustment and Retraining Notification
Act of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act;
claims in connection with workers’ compensation or “whistle blower” statutes;
and/or contract, tort, defamation, slander, wrongful termination or any other
state or federal regulatory, statutory or common law. Further, I expressly
represent that no promise or agreement which is not expressed in the Agreement
or this Waiver and Release has been made to me in executing this Waiver and
Release, and that I am relying on my own judgment in executing this Waiver and
Release, and that I am not relying on any statement or representation of any
member of the Corporate Group or any of their agents. I agree that this Waiver
and Release is valid, fair, adequate and reasonable, is with my full knowledge
and consent, was not procured through fraud, duress or mistake and has not had
the effect of misleading, misinforming or failing to inform me. I acknowledge
and agree that the Company

A-1



--------------------------------------------------------------------------------



 



will withhold any taxes required by law from the amount payable to me under the
Agreement and that such amount shall be reduced by any monies owed by me to the
Company.
          This Waiver and Release includes a release of claims of discrimination
or retaliation on the basis of workers’ compensation status, but does not
include workers’ compensation claims. Excluded from this Waiver and Release are
any claims which by law cannot be waived in a private agreement between an
employer and employee, including but not limited to claims under the Fair Labor
Standards Act and the right to file a charge with or participate in an
investigation conducted by the Equal Employment Opportunity Commission (“EEOC”)
or any state or local fair employment practices agency. I waive, however, the
right to any monetary recovery or other relief should the EEOC or any other
agency pursue a claim on my behalf.
          Notwithstanding the foregoing, I do not release and expressly retain
(a) all rights to indemnity, contribution, advancement of expenses and a
defense, and directors and officers and other liability coverage that I may have
under any statute, the bylaws of the Company or by other agreement; and (b) the
right to any unpaid reasonable business expenses and any accrued benefits
payable under any Company welfare plan, tax-qualified plan or other Benefit
Plans. For the avoidance of doubt, the term “Benefit Plans” includes any
outstanding equity awards under an equity incentive plan, any deferred
compensation plan, the Company’s Employee Stock Purchase Plan and the Company’s
401(k) plan.
          Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release.
          I understand that for a period of seven calendar days following my
signing this Waiver and Release (the “Waiver Revocation Period”), I may revoke
my acceptance of the offer by delivering a written statement to the Company by
hand or by registered mail, addressed to the address for the Company specified
in the Agreement, in which case the Waiver and Release will not become
effective. In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me the consideration offered under the Agreement
to which I would not otherwise have been entitled. I understand that failure to
revoke my acceptance of the offer within the Waiver Revocation Period will
result in this Waiver and Release being permanent and irrevocable.
          I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions, have it explained to me and had the opportunity to
seek independent legal advice with respect to the matters addressed in this
Waiver and Release and that I understand that this Waiver and Release will have
the effect of knowingly and voluntarily waiving any action I might pursue,
including breach of contract, personal injury, retaliation, discrimination on
the basis of race, age, sex, national origin or disability and any other claims
arising prior to the date of this Waiver and Release, except for those claims
specifically not released by me herein.
          By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions or events of the Company or any other member of the Corporate
Group which occur after the date of execution of this Waiver and Release.

A-2



--------------------------------------------------------------------------------



 



     
AGREED TO AND ACCEPTED this
______ day of _______________, 201__
     
 
   
 
ERNIE L. DANNER
   

A-3



--------------------------------------------------------------------------------



 



Schedule I
Outstanding Equity Awards as of August 3, 2011.

                                              Date of             Grant        
      Award Type   Grant     Total Award     Price     Vested     Unvested    
Options
    4/30/2004       25,000     $ 30.07       21,675       —  
 
    3/9/2005       22,000     $ 38.15       22,000       —  
 
    3/3/2006       25,000     $ 43.39       25,000       —  
 
    10/8/2008       103,217     $ 23.63       68,812       34,405  
 
    3/4/2009       74,548     $ 16.14       49,699       24,849  
 
    2/28/2010       118,785     $ 22.75       39,595       79,190  
 
    2/28/2010       51,645     $ 22.75       17,215       34,430  
 
    3/4/2011       124,602     $ 22.82       —       124,602        
 
            544,797               243,996       297,476  
 
                                       
Restricted Stock
    3/4/2009       27,881               18,588       9,293  
 
    2/28/2010       45,495               15,165       30,330  
 
    2/28/2010       19,780               6,594       13,186  
 
    3/4/2011       45,355               —       45,355        
 
            138,511               40,347       98,164  
 
                                       
Performance Shares
    2/28/2010       37,363                       37,363        
 
            37,363               —       37,363  
 
                                       
EXLP Phantom Units
    3/4/2009       8,584               5,723       2,861  
 
    2/28/2010       10,052               3,351       6,701  
 
    2/28/2010       4,371               1,457       2,914  
 
    3/4/2011       8,070               —       8,070        
 
            31,077               10,531       20,546  

A-4



--------------------------------------------------------------------------------



 



Schedule II
Deferred Compensation Balance as of August 1, 2011 and Payment Date

     
Balance:
   $485,135.21 (this amount is subject to change based on investment earnings
and losses incurred after 08/01/2011).
 
   
Payment:
  Per the Plan terms, lump sum payment 6 months following the Executive’s
termination (or, if earlier, the Executive’s death).

A-5